 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of ______________, by
and among GT Biopharma, Inc., a Delaware corporation, with headquarters located
at 9350 Wilshire Blvd, Suite 203, Beverly Hills, CA 90212 (the "Company"), and
the investors listed on the Schedule of Purchasers attached hereto (each, a
"Purchaser" and collectively, the "Purchasers").
 
WHEREAS:
 
A.           In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the "Securities Purchase Agreement"),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Purchaser, a
Convertible Note (collectively, the “Notes”), which will be convertible into
shares of the Company's common stock, par value $0.001 per share (the "Common
Stock") (the shares of Common Stock issuable upon conversion of the Notes,
collectively, the "Common Shares").
 
B.           In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
1.           Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
(a)           "Additional Effective Date" means the date the Additional
Registration Statement is declared effective by the SEC.
 
(b)           "Additional Effectiveness Deadline" means the date which is the
earlier of (x) (i) in the event that the Additional Registration Statement is
not subject to a full review by the SEC, thirty (30) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or (ii)
in the event that the Additional Registration Statement is subject to a full
review by the SEC, fifty (50) calendar days after the earlier of the Additional
Filing Date and the Additional Filing Deadline and (y) the fifth (5th) Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Additional Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Additional Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Additional Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business.
 
(c)           "Additional Filing Date" means the date on which the Additional
Registration Statement is filed with the SEC.
 
(d)           "Additional Filing Deadline" means if Cutback Shares are required
to be included in any Additional Registration Statement, thirty (30) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold.
 
 
1

 
 
 
 
 
(e)           "Additional Registrable Securities" means, (i) any Cutback Shares
not previously included on a Registration Statement and (ii) any capital stock
of the Company issued or issuable with respect to the Common Shares, or the
Cutback Shares, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.
 
(f)           "Additional Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.
 
(g)           "Additional Required Registration Amount" means (I) any Cutback
Shares not previously included on a Registration Statement, all subject to
adjustment as provided in Section 2(f) or (II) such other amount as may be
permitted by the staff of the SEC pursuant to Rule 415.
 
(h)           "Business Day" means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
(i)           "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement.
 
(j)           "Cutback Shares" means any of the Initial Required Registration
Amount or the Additional Required Registration Amount (without regard to clause
(II) in the definition thereof) of Registrable Securities not included in all
Registration Statements previously declared effective as contemplated hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted to be registered by the staff of the SEC pursuant to Rule
415. For the purpose of determining the Cutback Shares, in order to determine
any applicable Required Registration Amount, unless an Investor gives written
notice to the Company to the contrary with respect to the allocation of its
Cutback Shares, the Common Shares shall be excluded on a pro rata basis among
the Investors until all of the Common Shares have been excluded.
 
(k)           "Effective Date" means the Initial Effective Date and the
Additional Effective Date, as applicable.
 
 
(l)           "Effectiveness Deadline" means the Initial Effectiveness Deadline
and the Additional Effectiveness Deadline, as applicable.
 
(m)           "Eligible Market" means the Principal Market, The New York Stock
Exchange, Inc., the NYSE American, The Nasdaq Capital Market, The Nasdaq Global
Select Market, The Nasdaq Global Market, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successor to any of the foregoing).
 
(n)           "Filing Deadline" means the Initial Filing Deadline and the
Additional Filing Deadline, as applicable.
 
(o)           "Initial Effective Date" means the date that the Initial
Registration Statement has been declared effective by the SEC.
 
(p)           "Initial Effectiveness Deadline" means the date which is the
earlier of (x) (i) in the event that the Initial Registration Statement is not
subject to a full review by the SEC, forty-five (45) calendar days after the
Initial Filing Deadline, or (ii) in the event that the Initial Registration
Statement is subject to a full review by the SEC, ninety (90) calendar days
after the Initial Filing Deadline, and (y) the fifth (5th) Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Initial Registration Statement will not be reviewed or will
not be subject to further review; provided, however, that if the Initial
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Initial Effectiveness Deadline shall be extended to the
next Business Day on which the SEC is open for business.
 
 
 
2

 
 
 
 
(q)           "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.
 
(r)           "Initial Filing Deadline" means thirty (30) days after the Initial
Closing (as defined in the Securities Purchase Agreement).
 
(s)           "Initial Registrable Securities" means (i) the Common Shares
issued or issuable upon conversion of the Notes issued pursuant to the terms of
the Securities Purchase Agreement, and (ii) any capital stock of the Company
issued or issuable with respect to the Common Shares, or the Notes as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise without regard to any limitations on conversion of the Notes.
 
(t)           "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial Registrable Securities.
 
(u)           "Initial Required Registration Amount" means (i) the sum of the
number of Common Shares, or (ii) such other amount as may be permitted by the
staff of the SEC pursuant to Rule 415.
 
(v)           "Investor" means a Purchaser or any transferee or assignee thereof
to whom a Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.
 
(w)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(x)           "Principal Market" means The OTCQB.
 
(y)           "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 
(z)           "Registrable Securities" means the Initial Registrable Securities
and the Additional Registrable Securities.
 
 
(aa)           "Registration Statement" means the Initial Registration Statement
and the Additional Registration Statement, as applicable.
 
 
(bb)           "Required Holders" means holders of at least a majority of the
Registrable Securities.
 
 
 
3

 
 
 
 
 
 
(cc)           "Required Registration Amount" means either the Initial Required
Registration Amount or the Additional Required Registration Amount, as
applicable.
 
 
(dd)           "Rule 415" means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
 
(ee)           "SEC" means the United States Securities and Exchange Commission.
 
(ff)           "Trading Day" means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for 3 or more hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
2.           Registration.
 
(a)           Initial Mandatory Registration. Promptly following the Closing
Date, the Company shall prepare, and, as soon as practicable but in no event
later than the Initial Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-1 covering the resale of all of the Initial
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use Form S-1 or such other form as is available
for such a registration on another appropriate form reasonably acceptable to the
Required Holders, subject to the provisions of Section 2(e). The Initial
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock equal to the Initial Required
Registration Amount determined as of the date the Initial Registration Statement
is initially filed with the SEC, subject to adjustment as provided in Section
2(f). The Initial Registration Statement shall contain (except if otherwise
directed by the Required Holders) the "Plan of Distribution" and "Selling
Shareholders" sections in substantially the form attached hereto as Exhibit B,
with such modifications as may be required by law. The Company shall use its
commercially reasonable efforts to have the Initial Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Initial Effectiveness Deadline. By 9:30 a.m. New York time on the second
(2nd) Business Day following the Initial Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Initial Registration
Statement. The Company represents and warrants that it is the Company’s
understanding that the SEC will not cause there to be Cutback Shares with
respect to up to one-third of the Company’s public float, calculated under SEC
rules.
 
(b)           Additional Mandatory Registrations. The Company shall prepare,
and, as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-1
covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC; provided that after two rejections by
the SEC of Additional Registration Statements, the Company shall not be required
to file Additional Registration Statements more frequently than once per sixty
day period commencing subsequent to the second rejection. In the event that Form
S-3 is unavailable for such a registration, the Company shall use Form S-1 or
such other form as is available for such a registration on another appropriate
form reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(e). Each Additional Registration Statement prepared pursuant hereto
shall register for resale at least that number of shares of Common Stock equal
to the Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(f). Each Additional Registration Statement
shall contain (except if otherwise directed by the Required Holders) the "Plan
of Distribution" and "Selling Shareholders" sections in substantially the form
attached hereto as Exhibit B, with such modifications as may be required by law.
The Company shall use its commercially reasonable efforts to have each
Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline.
By 9:30 a.m. New York time on the second (2nd) Business Day following the
Additional Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Additional Registration Statement.
 
 
4

 
 
 
 
(c)           Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.
 
(d)           Legal Counsel. Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be Gary
Henrie, Esq., or such other counsel as thereafter designated by the Required
Holders. The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company's obligations under this Agreement.
 
(e)           Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 if such form becomes available prior to any required post-effective
amendment, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as any such Registration
Statement on Form S-3 filed by the Company covering the Registrable Securities
has been declared effective by the SEC.
 
(f)           Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
or Section 2(b) is insufficient to cover the Required Registration Amount of
Registrable Securities required to be covered by such Registration Statement or
an Investor's allocated portion of the Registrable Securities pursuant to
Section 2(c), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least the Required Registration Amount
as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than fifteen (15) days after the necessity therefor
arises. The Company shall use its commercially reasonable efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than the Required Registration Amount.
 
 
5

 
 
 
(g)           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) the Initial Registration Statement when declared
effective fails to register the Initial Required Registration Amount of Initial
Registrable Securities (a "Registration Failure"), (ii) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a "Filing Failure") or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an "Effectiveness Failure") or (iii) on any day after the applicable
Effective Date, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r))) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock or a failure to maintain the listing of the Common Stock) (a
"Maintenance Failure" and collectively with a Registration Failure, a Filing
Failure, and an Effectiveness Failure, the “Failures” and each a “Failure”),
then, as partial relief for the damages to any holder by reason of a Failure
(which remedy shall not be exclusive of any other remedies available at law or
in equity, including, without limitation, specific performance or the additional
obligation of the Company to register any Cutback Shares), the Company shall pay
to each holder of Registrable Securities relating to such Registration Statement
an amount in cash equal to one percent (1.0%) of the aggregate Subscription
Amount (as defined in the Securities Purchase Agreement) of such Investor's
Registrable Securities whether or not included in such Registration Statement,
on each of the following dates: (i) the day of a Registration Failure, (ii) the
day of a Filing Failure; (iii) the day of an Effectiveness Failure; (iv) the
initial day of a Maintenance Failure; (v) on the thirtieth day after the date of
a Registration Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Registration Failure is cured; (vi)
on the thirtieth day after the date of a Filing Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (vii) on the thirtieth day after the date of an
Effectiveness Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Effectiveness Failure is cured; and
(viii) on the thirtieth day after the initial date of a Maintenance Failure and
every thirtieth day thereafter (pro rated for periods totaling less than thirty
days) until such Maintenance Failure is cured; provided however, in the event
that there shall be more than one Failure occurring simultaneously, the 1.0%
shall apply in the aggregate (e.g., during any single or multiple Failure, 1%
shall be due, however 1% shall not be due “per Failure” if the Failures are
simultaneous and for so long as such Failures are simultaneous). The payments to
which a holder shall be entitled pursuant to this Section 2(g) are referred to
herein as "Registration Delay Payments." Registration Delay Payments shall be
paid on the earlier of (I) the dates set forth above and (II) the third Business
Day after the event or failure giving rise to the Registration Delay Payments is
cured. In the event the Company fails to make Registration Delay Payments in a
timely manner, such Registration Delay Payments shall bear interest at the rate
of one percent (1%) per month (prorated for partial months) until paid in full.
Notwithstanding anything to the contrary contained herein, Registration Delay
Payments shall (i) not, in the aggregate, exceed fifteen percent (15%) of the
aggregate Purchase Price, (ii) cease to accrue when all of the Registrable
Securities may be sold by non-affiliates of the Company pursuant to Rule 144
without any restrictions or limitations and (iii) cease to accrue upon the
termination of the Registration Period (as defined below).
 
(h)           Limitation on Other Registration Statements. The Company shall not
file another registration statement under the 1933 Act prior to the earlier of
(i) date that the Initial Registration Statement is declared effective by the
SEC and (ii) the end of the Registration Period (as defined in Section 3(a);
provided that, this Section 2(h) shall not prevent the Company from filing a
registration statement on Form S-4 or Form S-8 with the SEC at any time
beginning thirty (30) days after the initial filing of the Initial Registration
Statement with the SEC.
 
 
6

 
 
 
 
 
3.           Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:
 
(a)           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
commercially reasonable efforts to cause such Registration Statement relating to
the Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date that is two (2) years and six (6) months
after the Closing Date, (ii) the date on which the Investors shall have sold all
of the Registrable Securities required to be covered by such Registration
Statement or (iii) the date on which all of the Registrable Securities may be
sold by non-affiliates of the Company pursuant to Rule 144 without any
restrictions or limitations (the "Registration Period"). The Company shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term "commercially reasonable efforts" shall mean, among other
things, that the Company shall submit to the SEC, within two (2) Business Days
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel pursuant to Section 3(c)
(which approval is immediately sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
two (2) Business Days after the submission of such request. The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable, but in no event later than fifteen (15) days
after the receipt of comments by or notice from the SEC that an amendment is
required in order for a Registration Statement to be declared effective.
 
(b)           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q, Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
"1934 Act"), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.
 
 
7

 
 
 
 
 
(c)           The Company shall (A) permit Legal Counsel to review and comment
upon (i) a Registration Statement at least three (3) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for those filed by reason of the Company filing Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) within a reasonable number of days
prior to their filing with the SEC, (B) permit each Investor to review and
comment on the “Plan of Distribution” and “Selling Shareholders” sections of the
Registration Statement and all amendments and supplements to the Registration
Statement to the extent any changes are made to those sections, and (C) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects; provided however, that if the delay in filing
the Registration Statement is due to Legal Counsel’s or an Investor’s
unreasonable objections (and unreasonable refusal to allow the Company to file
the Registration Statement) then in such event, no Registration Failure (or
similar event that triggers a Registration Delay Payment) shall be deemed to
have occurred with such delay arising from Legal Counsel’s unreasonable
objections, or solely with respect to an Investor, arising from such Investor’s
unreasonable objections. The Company shall not submit a request for acceleration
of the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld; provided however, that if the delay in filing the
effectiveness of the Registration Statement is due to Legal Counsel’s
unreasonable objections (and unreasonable refusal to allow the Registration
Statement to become effective) then in such event, no Effectiveness Failure (or
similar event that triggers a Registration Delay Payment) shall be deemed to
have occurred. The Company shall furnish to Legal Counsel, without charge,
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to any Registration Statement. The Company shall
reasonably cooperate with Legal Counsel in performing the Company's obligations
pursuant to this Section 3.
 
(d)           The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
 
(e)           The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or "blue sky" laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel of the receipt by the Company of any notification with respect to
the suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or "blue sky" laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.
 
 
8

 
 
 
 
 
(f)           The Company shall notify Legal Counsel in writing of the happening
of any event, as promptly as practicable but not later than the first Business
Day after becoming aware of such event, (i) as a result of which the prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), or (ii)
that results in the lack of effectiveness of any Registration Statement, and,
subject to Section 3(r), promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, or lack of
effectiveness of any Registration Statement. The Company shall also promptly
notify Legal Counsel in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to Legal Counsel by facsimile or email on
the same day of such effectiveness and by overnight mail), (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company's reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. By 9:30 a.m. New York City time on the second (2nd) day
following the date any post-effective amendment has become effective, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.
 
(g)           The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
(h)           If any Investor is required by the SEC to be described in the
Registration Statement as an underwriter or the Company and an Investor agree
that it should be identified as an underwriter of Registrable Securities in the
Registration Statement and the Registration Statement is so modified, the
Company shall furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company's independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.
 
 
9

 
 
 
 
 
(i)           If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter or the Company and an
Investor agrees that it could reasonably be deemed to be an underwriter of
Registrable Securities, the Company shall make available for inspection by (i)
such Investor, (ii) Legal Counsel and (iii) one firm of accountants or other
agents retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.
 
(j)           The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor a reasonable period of
time, at the Investor's expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.
 
(k)           The Company shall use its commercially reasonable efforts either
to (i) cause all of the Registrable Securities covered by a Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) secure the inclusion for quotation of all of the Registrable
Securities on the Principal Market or (iii) if, despite the Company's
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding clauses (i) and (ii), to secure the inclusion for quotation on another
Eligible Market for such Registrable Securities and, without limiting the
generality of the foregoing, to use its commercially reasonable efforts to
arrange for at least two market makers to register with the Financial Industry
Regulatory Authority, Inc. ("FINRA") as such with respect to such Registrable
Securities. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(k).
 
(l)           The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.
 
(m)           If reasonably requested by an Investor, the Company shall as soon
as practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.
 
 
10

 
 
 
 
 
(n)           The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
(o)           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.
 
(p)           The Company shall otherwise use its commercially reasonable
efforts to comply in all material respects with all applicable rules and
regulations of the SEC in connection with any registration hereunder.
 
(q)           Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
(r)           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed thirty (30)
consecutive Trading Days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of sixty (60) Trading
Days and the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period (each, an "Allowable Grace
Period"). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale, prior to the Investor's receipt of the notice of a Grace
Period and for which the Investor has not yet settled.
 
 
11

 
 
 
 
 
(s)           Except as required by applicable law, neither the Company nor any
Subsidiary or affiliate thereof shall identify any Investor as an underwriter in
any public disclosure or filing with the SEC, the Principal Market or any
Eligible Market and any Purchaser being deemed an underwriter by the SEC shall
not relieve the Company of any obligations it has under this Agreement or any
other Transaction Document (as defined in the Securities Purchase Agreement);
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit B in the Registration Statement. If the Company is required by
law to identify any Investor as an underwriter in any public disclosure or
filing with the SEC, the Principal Market or any Eligible Market, prior to so
identifying any such Investor, the Company shall promptly notify each such
Investor of the legal requirement and give each such Investor a reasonable
opportunity to persuade the applicable regulator that said disclosure is not
required. If the applicable Investors are unable to eliminate the legal
requirement to be identified as an underwriter, the applicable Investor shall
have five (5) Business Days, or such shorter time as required by the applicable
regulator or applicable law, to consent to such disclosure or to agree to
withdraw as a selling shareholder under the Registration Statement. If an
Investor agrees to withdraw as a selling shareholder under the Registration
Statement, the Company shall not be responsible for any such Failures with
respect to any such Investor.
 
(t)           Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of preventing the Company from performing
its obligations hereunder.
 
4.           Obligations of the Investors.
 
(a)           At least five (5) Business Days prior to the first anticipated
Filing Date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor's Registrable Securities
included in such Registration Statement. It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall timely furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required by the Company to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request.
 
(b)           Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.
 
(c)           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f) (a “No Sale Notice”), such Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Investor's receipt
of copies of the supplemented or amended prospectus as contemplated by Section
3(g) or the first sentence of 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor's receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of 3(f) and for which
the Investor has not yet settled.
 
 
12

 
 
 
 
 
(d)           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.           Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.
 
6.           Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several
(collectively, "Claims"), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may reasonably become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("Blue Sky Filing"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished to the Company by
such Indemnified Person for such Indemnified Person expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; and (ii) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
 
 
13

 
 
 
 
 
(b)           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an "Indemnified Party"), against any Claim or Indemnified Damages to which any
of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with information furnished
to the Company by such Investor expressly for use in connection with such
Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.
 
 (c)           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires and has acknowledged its
indemnification obligations hereunder in writing, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall reasonably cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.
 
 
14

 
 
 
(d)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
(e)           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.           Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8.           Reports Under the 1934 Act.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
(c)           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, a written statement by the Company, if true,
that it has complied with the reporting requirements of the 1933 Act and the
1934 Act and that it has satisfied the current public information provisions set
forth in Rule 144.
 
 
15

 
 
 
 
 
9.           Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.
 
10.           Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Registrable Securities. No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to this
Agreement.
 
11.           Miscellaneous.
 
(a)           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.
 
(b)           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by electronic mail; or (iv) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers and email addresses for such communications shall
be:
 
If to the Company:
 
GT Biopharma, Inc.
9350 Wilshire Blvd, Suite 203
Beverly Hills, CA 90212
Attn: Chief Financial Officer
Email: sww@gtbiopharma.com
 
 
16

 
 
 
If to the Transfer Agent:
Computershare
350 Indiana Street, Suite 800
Golden, Colorado 80401
Fax: (303) 262-0610
 
If to Legal Counsel:
 
Gary R. Henrie, Esq.
P.O. Box 107
Nauvoo, IL 62354
Email: grhlaw@hotmail.com
 
If to a Purchaser, to its address, facsimile number and/or email address set
forth on the Schedule of Purchasers attached hereto or on the signature pages of
the Securities Purchase Agreement, with copies to such Purchaser's
representatives as set forth on the Schedule of Purchasers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender's facsimile machine or email containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
(d)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
 
17

 
 
 
 
 
(e)           If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(f)           This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
(g)           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
(h)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i)           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
(j)           Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)          All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.
 
(l)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
(m)          This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
(n)           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
 
(o)           Legal Counsel may resign as Legal Counsel on five (5) calendar
days’ prior notice to the Company and Alpha Capital Anstalt. Legal Counsel may
rely on instructions from Alpha Capital Anstalt without communicating or
verifying such instructions with any other Purchaser.
 
* * * * * *
 
[Signature Page Follows]
 
18

 
 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 
 
COMPANY:
 
 
GT BIOPHARMA, INC.
By:                                                             

        Name: Steven Weldon 
        Title: Chief Financial Officer
 
 
 

 
 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
 
19

 
 
[SIGNATURE PAGE OF PURCHASERS TO GT BIOPHARMA, INC. RRA]
 
 
 
Name of Purchaser:
______________________________________________________________
 
 
Address of Purchaser:
____________________________________________________________
 
 
Signature of Authorized Signatory of Purchaser:
________________________________________
 
 
Name of Authorized Signatory:
______________________________________________________
 
 
Title of Authorized Signatory:
_______________________________________________________
 
 
 
 
[SIGNATURE PAGES CONTINUE]
 
 
 
20

 
 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Computershare
350 Indiana Street, Suite 800
Golden, Colorado 80401
Fax: (303) 262-0610
 
Re:           
GT Biopharma, Inc.
 
Ladies and Gentlemen:
 
We have been requested by GT Biopharma, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of ______________ (the "Securities
Purchase Agreement"), entered into by and among the Company and the purchasers
named therein (collectively, the "Holders") pursuant to which the Company issued
to the Holders convertible promissory notes (“Notes”) convertible for shares of
the Company's common stock, par value $0.001 per share (the "Common Stock") (the
shares of Common Stock issuable pursuant to the terms of the Notes and
Securities Purchase Agreement, collectively, the "Conversion Shares"). Pursuant
to the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the "Registration Rights
Agreement") pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the Conversion Shares issuable
pursuant to the Securities Purchase Agreement under the Securities Act of 1933,
as amended (the "1933 Act"). The description of the Registrable Securities are
set forth on Schedule A hereto [Selling Shareholder Table]. In connection with
the Company's obligations under the Registration Rights Agreement, on
______________, the Company filed a Registration Statement on Form S-3 (File No.
333-229667) (the "Registration Statement") with the Securities and Exchange
Commission (the "SEC") relating to the Registrable Securities which names each
of the Holders as a selling shareholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS]. We have no knowledge,
subsequent to such telephonic conversation with the SEC's staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the SEC. Based on the
foregoing, the Registrable Securities set forth on Schedule A hereto are
available for resale under the 1933 Act pursuant to the Registration Statement.
 
This letter, unless and until subsequently revoked or modified orally by the
Company’s securities counsel or in writing from any member of this firm (which
writing may include email correspondence), shall serve as our standing
instruction to you that the Registrable Securities set forth on Schedule A
hereto are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of Registrable Securities to the Holders as
contemplated by the Company's Irrevocable Transfer Agent Instructions dated July
[●], 2019.
 
Very truly yours,
 
 

 
EXHIBIT B
SELLING SHAREHOLDERS
 
The shares of Common Stock being offered by the selling stockholders are those
issued upon conversion of the Notes that were issued to the selling stockholders
pursuant to the Securities Purchase Agreement dated as of August 16,2019 (the
“Securities Purchase Agreement”), by and among the Company and the investors
named therein. We are registering the shares of Common Stock in order to permit
the selling stockholders to offer the shares for resale from time to time.
Except for the ownership of the shares of common stock issued pursuant to the
Securities Purchase Agreement, the selling shareholders have not had any
material relationship with us within the past three years.
 
 The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
Notes as of August 16,2019.
 
The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders and does not take in account any
limitations on conversion of the Notes or issuance of Common Stock.
 
 In accordance with the terms of a registration rights agreement with the
selling stockholders (the “Registration Rights Agreement”), this prospectus
generally covers the resale of at least the sum of the number of shares of
Common Stock issued upon conversion of the Notes issued pursuant to the
Securities Purchase Agreement as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC. The fourth
column assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.
 
Under the terms of the Notes, a selling stockholder may not convert the Notes to
the extent such exercise would cause such selling stockholder, together with its
affiliates, to beneficially own a number of shares of Common Stock which would
exceed 9.99% of our then outstanding shares of Common Stock following such
exercise. The number of shares in the second column does not reflect these
limitations. The selling stockholders may sell all, some or none of their shares
in this offering. See “Plan of Distribution.” 
 
 
Name of Selling Shareholder
Number of Shares of Common Stock Owned Prior to Offering
Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus
Number of Shares of Common Stock Owned After Offering
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 

 
 
PLAN OF DISTRIBUTION
 
We are registering the shares of Common Stock that may be issued upon conversion
of the Notes issued pursuant to the Securities Purchase Agreement to permit the
resale of these shares of Common Stock by the holders of such shares from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock. 
 
The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions, pursuant to one or more of the following methods:
 
 
●
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;
 
 
●
in the over-the-counter market;
 
 
●
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;
 
 
●
through the writing of options, whether such options are listed on an options
exchange or otherwise;
 
 
●
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
 
●
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 
 
●
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
 
●
an exchange distribution in accordance with the rules of the applicable
exchange;
 
 
●
privately negotiated transactions;
 
 
●
short sales effected after the effective date of this Registration Statement;
 
 
●
sales pursuant to Rule 144;
 
 
●
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;
 
 
●
a combination of any such methods of sale; and
 
 
●
any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.
 
 
 

 
 
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock or Notes owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or re-allowed or paid to
broker-dealers.
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the Registration Rights Agreement, estimated to be $10,000 in total,
including, without limitation, SEC filing fees and expenses of compliance with
state securities or "blue sky" laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the Registration Rights
Agreement, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the Registration Rights Agreement, or we may
be entitled to contribution.
  
Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.
 
 

 
 
TRANSFER AGENT INSTRUCTIONS
 
GT BIOPHARMA, INC.
 
August 16,2019
 
 
Computershare Trust Company, N.A.
250 Royall Street
Canton, MA 02021
Attn: Kathy Heagerty
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
August 16,2019 (the "Agreement"), by and among GT Biopharma, Inc., a Delaware
corporation (the "Company"), and the purchasers identified on the signature
pages thereto (collectively, the "Purchasers"), pursuant to which the Company is
issuing to the Purchasers (i) the 10% senior secured convertible notes (the
“Notes”), which are convertible into shares of the common stock of the Company,
par value $0.001 per share (the "Common Stock").
 
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of the Common Stock upon conversion of the Notes (the "Conversion
Shares"), promptly upon your receipt of an instruction letter on Company
letterhead and signed by a duly authorized officer of the Company, which the
Company shall provide to you upon its receipt of a properly completed and duly
executed conversion notice, in the form attached hereto as Exhibit I. The
Company shall instruct you as to whether such shares of the Common Stock will
contain a restrictive legend or legends, and the details of such legend(s), if
applicable.
 
Subject to compliance with Computershare’s issuance, transfer, and restricted
stock processing requirements, including, but not limited to, documents being
submitted in good order, you acknowledge and agree that so long as you have
previously received (a) written confirmation from the Company's legal counsel
that either (i) a registration statement covering resales of the Conversion
Shares has been declared effective by the Securities and Exchange Commission
(the "SEC") under the Securities Act of 1933, as amended (the "1933 Act"), or
(ii) sales of the Conversion Shares may be made in conformity with Rule 144
under the 1933 Act ("Rule 144") and (b) if applicable, a copy of such
registration statement, then within two (2) business days for routine items of
your receipt of a Company issuance instruction, you shall issue the certificates
representing the Conversion Shares registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Conversion Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Conversion Shares are not
registered for resale under the 1933 Act or able to be sold under Rule 144, then
the certificates for such Conversion Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (1) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY
SUCH SECURITIES.”
 
 

 
 
 
A form of written confirmation from the Company's outside legal counsel that a
registration statement covering resales of the Conversion Shares has been
declared effective by the SEC under the 1933 Act is attached hereto as Exhibit
A.
 
The Company issues this instruction in accordance with, and this instruction and
your performance hereunder are subject to, the terms of the Transfer Agency and
Service Agreement currently in effect between you and the Company.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at sww@gtbiopharma.com.
 
Very truly yours,
 
GT BIOPHARMA, INC.
 
 
 
By: _______________________________________
Name: Anthony Cataldo
Title: Chief Executive Officer
 
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
THIS ____ day of _____________, 2019
 
COMPUTERSHARE TRUST COMPANY, N.A.
 
 
 
By: _____________________________________
Name:
Title:
 
 
Enclosures
 
 
